Title: Bill for Altering the Rates of Copper Coin in Virginia, [7 November 1776]
From: Virginia House of Delegates
To: 


                    
                        [7 November 1776]
                    
                    For rendering the halfpenny peices of Copper coin of this Commonwealth of more convenient value and by that means introducing them into more general circulation; be it enacted by the General assembly of the Commonwealth of Virginia that from and after the passing of this act the said peices of Copper coin shall pass in all paiments for one penny each of current money of Virginia.
                    Provided nevertheless as was heretofore provided by the laws that no person shall be obliged to take above one shilling of the said copper coin in any one paiment of twenty shillings or under, nor more than two shillings and six pence of the said coin in any one paiment of a greater sum than twenty shillings.
                